Fourth Court of Appeals
                                     San Antonio, Texas
                                               April 5, 2021

                                        No. 04-20-00018-CV

                                DICEX INTERNATIONAL, INC.,
                                         Appellant

                                                    v.

                                    AMIGO STAFFING, INC.,
                                          Appellee

                    From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020CVK000091-D2
                          Honorable Monica Z. Notzon, Judge Presiding


                                           ORDER

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On March 24, 2021, this court issued an opinion affirming the trial court’s judgment. A
motion for rehearing or for en banc reconsideration is due on April 8, 2021. On April 1, 2021,
appellant filed an unopposed motion for extension of time in which to file a motion for rehearing
or for en banc reconsideration. The motion is GRANTED and appellant is ORDERED to file
any motion for rehearing or for en banc reconsideration no later than May 10, 2021.

           It is so ORDERED on April 5, 2021.

                                                               PER CURIAM


           ATTESTED TO: ______________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT